                              UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA

RAYMOND E. JONES, SR.,                               No. 2:14-cv-1372-WBS-DB P
         Plaintiff,

         v.

B. KOELLING,                                         ORDER & WRIT OF HABEAS CORPUS
           Defendant.                                AD TESTIFICANDUM
                                                 /

Raymond E. Jones, CDCR #V-36093, a necessary and material witness in proceedings in this
case on November 27, 2018, is confined in California State Prison Solano (SOL), in the custody
of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before District
Judge William B. Shubb at the U. S. District Court, Courtroom #5, 14th Floor, 501 I Street,
Sacramento, California 95814, on Tuesday, November 27, 2018, at 9:00 a.m.

ACCORDINGLY, IT IS ORDERED that:

    1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
       commanding the Warden to produce the inmate named above to testify in United States
       District Court at the time and place above, and from day to day until completion of court
       proceedings or as ordered by the court.

    2. The custodian is ordered to notify the court of any change in custody of this inmate and is
       ordered to provide the new custodian with a copy of this writ.

    3. The Clerk of the Court is directed to serve a courtesy copy of this order and writ of
       habeas corpus ad testificandum on the Out-to-Court Desk, SOL.

                        WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, SOL, P.O. Box 4000, Vacaville, CA 95696-4000

WE COMMAND you to produce the inmate named above to testify before Judge William B.
Shubb at the time and place above, and from day to day until completion of the proceedings or as
ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.
Dated: October 30, 2018



DLB:9/DB/prisoner-civil rights/jone1372.841(2)
